DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the reservoir is fastened to the side of the reservoir”.  This renders the claim indefinite because it is unclear what is meant by fastening the structure to itself.  For purpose of examination on the merits, the examiner interprets this limitation as if it instead read “wherein the reinforcement structure is fastened to the side of the reservoir” as there is antecedent basis for a side of the reservoir. Claims 2-5 and 7-16 are similarly rejected for including the limitations of parent claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ouillette (US 2011/0215136 A1) in view of Ipsen (US 6,367,667) in view of Ash (US 5,199,609) in view of Takemura et al. (US 6,228,011 B1).
Regarding claims 1 and 3, Ouillette teaches a container capable of holding 3D printing build material comprising: a collapsible reservoir 104 (Fig. 7) to hold build material; a relatively rigid reinforcement structure (sleeve 250, support elements 254, top 258, and posts 252; Fig. 2) to resist collapsing of at least one reinforced portion (the top valve area and the bottom) of the reservoir (Fig. 7); a first opening comprising a build material outlet structure 342 to allow build material from the bottom of the reservoir to exit the reservoir at the top of the reservoir.  Ouillette does not teach as second opening to in the reservoir comprising a gas inlet structure to allow a gas to enter the reservoir nor does Ouillette teach the reservoir is attached to the reinforcement structure.  
Regarding a separated gas inlet, Ouillette teaches use of a DV-Drum Valve (0045) to pump material.  Ipsen teaches a DV Drum valve and teaches it has a gas inlet 22 structure (col 4 lines 5-10), separate from the build material outlet structure 12 (Fig. 1), so the examiner takes the position that the scope of Ouillette includes use pressurized gas when pumping material, as that is a function of a DV Drum valve.  Ash teaches an analogous dispensing container made 
Regarding a reservoir attachment to the reinforcement structure, Takemura teaches an analogous bag in box arrangement and teaches securing the bag to a support structure on the sides (col 7 line 64-col 8 line 5; Fig. 11B) to secure the bag in place and remain attached to the box while allowing uniform collapsing of the bag inwardly (Figs. 11A-11B) so that content is supplied stably and constantly (col 3 lines 45-59).  It would have been obvious to one of ordinary skill in the art to modify the structure of Ouillette by securing the bag to the support structure as taught by Takemura for that purpose.  Takemura teaches attaching the bag to all directing surfaces 2G, 2G, 2A around the entire area around the exit nozzle 5 (Fig. 1B); and the box opposite the exit nozzle.  These areas are analogous to the sump area 254 and bottom that surround the intake of the dip tube and the box opposite this area: the top of the box.  As the sump area extends up the side of the bag, attachment as taught by Takemura would include the reinforcement structure fastened to a side of the bag.
Regarding claims 2 and 16, Ouillette is modified by the attachment taught by Takemura, and Takemura teaches securing a bag to a box throughout the entire region equivalent to the 
Regarding claim 4, Ouillette teaches the predetermined partially collapsed shape is to guide material contained in the reservoir to a selected location within the reservoir (Fig. 7).  Ouillette is modified with attachments as taught by Takemura, and Takemura teaches the bag is attached to the box so that content is supplied stably and constantly (col 3 lines 45-59); which means material is directed to the area of outflow.
Regarding claim 5, Ouillette teaches a lowest point of the predetermined partially collapsed shape, when the container is in an intended in-use orientation, corresponds to a location at which build material is to be removed from the reservoir (via the dip tube) during use of the container.
Regarding claim 8, Ouillette teaches a flexibility (foldable; 0022) of the reservoir is such that the reservoir is to adopt the predetermined partially collapsed shape as a result of operation of an aspiration system for removing build material from the container.
Regarding claim 9, Ouillette illustrates the reservoir in the predetermined partially collapsed state (the neck down formation) substantially fills the container (Fig. 7), so the examiner takes the position that narrowing the bottom of the bladder maintains at least 80% of the volume of the bladder.
Regarding claim 10, Ouillette teaches the reservoir can comprise a plastics material (0022) and the reinforcement structure can comprise cardboard (0007).
Regarding claim 13, Ouillette teaches when the container is in an intended in-use orientation the reservoir, at least when in a filled and not collapsed state, comprises a cylinder with a substantially vertical long axis, and the at least one reinforced portion comprises a circumference of the cylinder (the sleeve can be circular, which would form a cylinder, and it forms a boundary for the fillable bladder; 0039).
Regarding claim 14, Ouillette teaches the reinforcement structure comprises a box (Fig. 1), and wherein the reservoir is at least partially received within the box (Fig. 7).
Regarding claim 15, Ouillette teaches the reinforcement structure is to permit a gas to flow into a space between the reinforcement structure and the reservoir (Fig. 7 shows voids).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ouillette (US 2011/0215136 A1) in view of Ipsen (US 6,367,667) in view of Ash (US 5,199,609) in view of Takemura et al. (US 6,228,011 B1) as applied to claim 1 above, and further in view of Davidson (US 2008/0006334 A1).  Ouillette teaches the reservoir can be filled with any pump-able product, and lists various examples, but does not explicitly teach powdered build material for a 3D print system.  Davidson teaches a 3D printing system and teaches that powdered build material for a 3D print system is known to be stored in analogous reservoirs (Fig. 2D) and is a pumpable product (0009).  It would have been obvious to one of ordinary skill in the art to store powdered build material for a 3D print system in the reservoir of Ouillette with the motivation of providing a desired product.


Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-21 are allowed.

Response to Arguments
Applicant's arguments filed 02/19/2021 with respect to claims 1-5, 8-10, 13-16 have been fully considered but they are not persuasive.  The examiner’s analysis of the teachings of Takemura is explained in the rejection above, and the examiner concludes that one of ordinary skill in the art would find the claimed arrangement obvious.  While not relied upon in any rejections, several other references are cited that also render the configuration of claim 1 obvious, see conclusion below.
Applicant’s arguments, see Remarks, filed 02/19/2021, with respect to claims 11-12 and 17-21 have been fully considered and are persuasive.  The rejections under 35 USC 103 of claims 11-12 and 17-21 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bent (US 1,735,915) and Waters (GB 534,516) each teach a bag and box arrangement and teach attaching the bag to opposing sidewalls so that the bag automatically erects when with the box when folded from a flat configuration.    Sasaki (US 5,433,345) teaches a bag in box attachment and teaches varies structures attaching to either 3 sides or a .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734